DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 10/7/21, Applicant, on 1/7/22, amended claims. Claims 1-20 are pending in this application; claims 1-8 and 11-18 are rejected; claims 9-10, 19 are objected; claim 20 is allowed.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112(b) rejections are withdrawn in light of amendments correcting antecedent basis issues in claims 11 and 13.
The 101 rejection of claim 18 is withdrawn as stated for the reasons below.
The 103 rejection of claims 9-10, 19 are withdrawn and claims are in condition for allowance except they are dependent claims.
Claim 20 is allowed.

Claim Objections


Allowable Subject Matter
Claim 20 is allowed.

Reasons for Overcoming Prior Art
For claim 9, in the art of workforce utilizing vehicles, claim 9 overcomes the prior art by reciting:  1) weight each performance measure in the set of performance measures so that performance measures in the set of performance measures contribute differently to an overall operator score; 2) generate a score for the current state of each operator-specific performance profile instance, where the generated score is based upon the weight assigned to each performance measure in the set of performance measures, the evaluated performance measure and the customized threshold; 3) output to the display, a second view that consolidates into a single screen a real-time status of a progress meter that identifies a current state of progress of the operator relative to the task; 4) wherein the second view also consolidates into the single view: a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle is carrying the load.
For claim 10, in the art of workforce utilizing vehicles, claim 10 overcomes the prior art by reciting:  1) weight each performance measure in the set of performance measures so that performance measures in the set of performance measures contribute 
For claim 19, in the art of workforce utilizing vehicles, claim 19 overcomes the prior art by reciting:  1) collect automatically, industrial vehicle generated information as the industrial vehicle is operated over time to complete the task; 2) output to the display, a second view that consolidates into a single screen a real-time status of a progress meter that identifies a current state of progress of the industrial vehicle relative to the task; 3) output an attribution of at least one performance metric that has been generated by the analysis engine to the graphical user interface display; 4) second view outputs: a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle that is carrying the load along; and a first widget that displays the current speed of the industrial vehicle along with a vehicle view that provides a visual representation that tracks and displays the actions of at least one of the load handling feature or a traction control of the industrial vehicle.


Reasons for Subject Matter Eligibility
Claim 1 is eligible under 35 USC 101 when viewing the claim as a whole as it requires 1) a first processing device to collect vehicle usage information from each industrial vehicle in a fleet communicated by a transceiver; 2) a first processing device customizing a threshold for an associated performance measure and storing a baseline performance customized uniquely to the associated vehicle operator against the associated performance measure; 3) a remote server computer to update a current state of each operator-specific performance profile; 4) wirelessly transmit first information to a select industrial vehicle in the fleet of industrial vehicles; and 5) transmit second information to the first processing device and a graphical user interface based upon the updated current state of the operator-specific performance instance for each vehicle operator. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea. 
Dependent claims 2-17 are eligible for same reasons as claim 1.
Claim 18 is eligible under 35 USC 101 when viewing the claim as a whole as it requires 1) a server that is configured to compute and update at least one performance metric of an operator of an industrial vehicle; the server in data communication with a graphical user interface display; 2) a display on the industrial vehicle; 3) an information linking device having a processor, the processor programmed to collect automatically, industrial vehicle generated information as the industrial vehicle is operated over time to complete the time; 4) update at least one performance metric of an industrial vehicle that is selected from the fleet of industrial vehicles; and 5) output to the display by the processor a second view that consolidates into a single screen a real-time status of a progress meter that identifies a current state of progress of the industrial vehicle relative to the task; and 6) output an attribution of the at least one performance metric that has been generated by the analysis engine to the graphical user interface display. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea. 
Claim 19 is eligible as it recites [based on claim 18 where it depends from]: 1) a processor collects vehicle generated information as the industrial vehicle is operated over time to complete the task, including speed, direction of travel, load weight, and load height; 2) display on the vehicle has a second view that includes a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle that is carrying the load along; and 3) a first widget that displays the current speed of the industrial vehicle along with a vehicle view that provides a visual representation. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea.
Claim 20 is eligible as it recites: 1) a display on an industrial vehicle; 2) a camera on the industrial vehicle; 3) a processor collects vehicle generated information as the industrial vehicle is operated over time to complete the task, including speed, direction of travel, load weight, and load height; 4) display on the vehicle has a second view that includes a current load height as a real-time gauge that follows the actual height of a load handling feature of the industrial vehicle that is carrying the load along; and 5) a first widget that displays the current speed of the industrial vehicle along with a vehicle view that provides a visual representation. This is viewed as using the judicial exception in a meaningful way (MPEP 2106.05e) and the claim as a whole is not directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wellman (US 2008/0154712) in view of McQuade (US 2007/0239322), and further in view of de Oliveira (US 2011/0040440). 
Concerning claim 1, Wellman discloses:
A system for tracking performance of a fleet of industrial vehicles (Wellman – See par 29 – exemplary computing environment includes mobile asset 12 can be, e.g. a material handling vehicle in communication in computing environment 10; see par 154 -  A performance rating may be received from the applications server 14 for the operator logged onto the corresponding materials handling vehicle. See par. 0178 -The wireless communication capabilities of the various aspects of the present invention may further allow fleet management to tie into task related activities, such as by integrating into Warehouse Management Software (WMS), the system comprising: 
a first processing device in data communication with a remote server computer (Wellman – See par 34-35, FIG. 3-4 remote server 30; See par 35 - Referring to FIG. 4, the remote server 30 may interact with multiple computing enterprises 26, where each computing enterprise 26 may have one or more sites), the first processing device including a graphical user interface (Wellman – See par 39 - For example, a third (inter-enterprise) class of interface may be implemented by a software client that is executed on a remote location processing device, such as a personal computer, laptop, etc., logged into the remote server 30, which may be operated by a trusted third party, such as an equipment manufacturer. The inter-enterprise interface may enable interaction with data stored in a corresponding data resource 34, which was obtained via communication with one or more mobile asset information servers 14 and/or mobile assets 12 from one or more enterprises 26. The inter-enterprise interface may also/alternatively enable interaction between the remote server 30 and one or more of the mobile assets 12 or the mobile asset application servers 14 across one or more corresponding computing environments 10/enterprises 26. A Web-browsing style of client may be utilized to implement one or more of the various classes of interface.) to: 
create, for each of a plurality of vehicle operators, a corresponding operator-specific performance profile instance (Wellman –See par 127 – System learns what is normal and not normal for given application or intended uses; For example, a forklift truck on a loading dock (i.e. 1st operator) that drives into and out of trailers to pick up, drop off or otherwise move loads may experience a different level of ordinary and expected shocks relative to a comparable forklift truck that only operates on a level and relatively smooth concrete floor (i.e. 2nd operator). The shock sensing system may also be trained to recognize the distinction between types of impacts such as via impact signatures; Such information may be communicated back to the applications server 14, which can use the information to create customized impact thresholds, signatures and other impact related information. See par 145 – Customized Work Environment – materials handling vehicle and its operator; See par 149 – performance characteristics and other mobile asset-related parameters can be automatically configured upon a single login), each operator-specific performance profile instance comprising an electronic record that stores in memory accessible by the remote server computer (Wellman – See par 197 - The wireless communications interface controller 50 may also interact with the mobile asset application server 14 at appropriate times to provide an asset operator with performance statistics;  See par. 0065 -collected information may be communicated to the application server 14, for example, using the transceiver 46. Thus, the information linking device 38 may be used to facilitate the coupling of data logging from the mobile asset 12 to the asset application server 14.), a set of performance measures that characterize industrial usage by the associated vehicle operator (Wellman –See par 147 -  an operator may be able to configure the display to show or hide certain layers of details. New operators or trainees may also have training profiles where the system may periodically display the time it takes the operators to perform certain tasks, instructions, reminders, etc. The system may also provide statistics and/or other feedback on operator efficiency and/or improvements so that new operators can actively monitor whether they understand their assigned tasks, the usage of the mobile asset 12); 
Wellman – See par 127 – System learns what is normal and not normal for given application or intended uses; A histogram can then be generated, or other processing tools can be utilized, so that the impact can be more accurately characterized. Such information may be communicated back to the applications server 14, which can use the information to create customized impact thresholds, signatures and other impact related information. See par 145-147 (particularly 147) - The system may also provide statistics and/or other feedback on operator efficiency and/or improvements so that new operators can actively monitor whether they understand their assigned tasks; See par 158 - Operator rating may be based upon a number of factors; operator rating may be based upon actual monitored measures of operator capabilities), a baseline target achievement goal customized uniquely to the associated vehicle operator against the associated performance measure (Wellman – See par 147 - The system may also provide statistics and/or other feedback on operator efficiency and/or improvements so that new operators can actively monitor whether they understand their assigned tasks, the usage of the mobile asset 12 and to confirm that they are developing their skill at an appropriate target rate (target rate discloses a target achievement goal)); 
customize an algorithm that is implemented by the remote server computer for at least one performance measure within the set of performance measures (Wellman – See par 158 - Operator rating may be based upon a number of factors; The metrics used to evaluate and determine operator skill may be based upon actual event and other data collected by a corresponding mobile asset information linking device 38. For example, if an operator trips the impact sensors 60 a predetermined number of times, or when traveling at certain speeds, the corresponding performance rating may be adjusted. See par 205 - The mobile asset application server 14 may be preconfigured to provide reports for management and analysis in areas such as equipment usage. The mobile asset application server 14 may also facilitate a mobile asset dashboard, which may comprise, for example, a customized interface that allows managers to monitor key performance indicators (KPI), and to realize role-based, content sensitive visibility of important business metrics in real time.)
Wellman discloses having a plurality of KPIs (See par. 0205) and that the operator rating is based on “actual monitored measures.” (See par. 0158). Wellman does not disclose that the different performance measures have weights.
McQuade discloses:
weight each performance measure in the set of performance measures so that performance measures in the set of performance measures contribute differently to an overall operator score (McQuade – See par 25 - FIG. 2 is a more detailed flow chart showing method steps implemented in a preferred embodiment, providing additional details as to how the numerical ranking of the driver's performance can be determined. In a block 14, a numerical value is assigned to each metric collected. It should also be recognized that a fleet operator can perceive some metrics to be more or less important to overall driver performance. Thus, individual metrics can be weighted differently).

wherein the remote server computer further implements an analysis engine, the analysis engine programmed by code that causes the remote server computer to:
collect automatically, vehicle usage information from each industrial vehicle in a fleet of industrial vehicles, the vehicle usage information collected as each industrial vehicle in the fleet is being used (Wellman – see par 48 - The monitoring input/output module 48 allows data logging capabilities which can be used, for example, to monitor travel usage meters, hydraulic usage meters, steering usage meters, operator usage meters, miscellaneous sensor inputs and other types of asset related data.), the collected vehicle usage information wirelessly communicated by a transceiver in each industrial vehicle in the fleet to the remote server computer for electronic storage in an industrial vehicle data source (Wellman – see par 47-48 - The mobile asset information linking device 38 further comprises a transceiver 46, a monitoring input/output module 48, a wireless communications interface controller 50 and vehicle power enabling/conditioning circuitry 52. The transceiver 46 may provide, for example, two-way communication with processing devices, including server computers such as the mobile asset application server 14 across the corresponding computing environment; see par 39, FIG. 4 -  The inter-enterprise interface may enable interaction with data stored in a corresponding data resource 34, which was obtained via communication with one or more mobile asset information servers 14 and/or mobile assets 12 from one or more enterprises 26; see par 208 -  From an enterprise perspective it is possible to monitor labor costs which may reduce the cost of ownership of a corresponding fleet of mobile assets 12 maintained at a site. For example, data mined from the mobile asset application server 14 may reveal how long each operator is actually performing lifting operations, driving operations, the distance that the mobile asset is being driven, and other asset operating characteristics.); 
update repeatedly, a current state of each operator-specific performance profile instance by implementing code (See Wellman par 157-158 – assessing performance rating; par 205 – mobile asset application server 14 allows managers to monitor KPIs and metrics in real time; Further, operator rating may be based upon actual monitored measures of operator capabilities) to: 
evaluate each performance measure in the set of performance measures based upon the customized algorithm (Wellman – See par 158 - Further, operator rating may be based upon actual monitored measures of operator capabilities. The metrics used to determine operator skill may be based upon actual event and other data collected by a corresponding mobile asset information linking device 38. For example, if an operator trips the impact sensors 60 a predetermined number of times, or when traveling at certain speeds, the corresponding performance rating may be adjusted [customized threshold from a customized algorithm]; see par 205 - The mobile asset application server 14 may be preconfigured to provide reports for management and analysis in areas such as equipment usage. The server 14 may also facilitate a mobile asset dashboard, which may comprise a customized interface that allows managers to monitor key performance indicators (KPI), and to realize role-based, content sensitive visibility of important business metrics in real time).
Wellman in combination with McQuade discloses:
generate a score for the current state of each operator-specific performance profile instance, where the generated score is based upon the weight assigned to each performance measure in the set of performance measures, the evaluated performance measure and the customized threshold (McQuade – See par 24 – plurality of metrics related to driver performance (see fig. 1, 10); metrics can include vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, fuel consumption, vehicle positional data; determine numerical ranking based on metrics; See par 25 - FIG. 2 providing additional details as to how the numerical ranking of the driver's performance can be determined. can change weight of metrics and place more emphasis on different metrics; In a block 14, a numerical value is assigned to each metric collected; Regardless of the specific valuation scheme implemented, a numerical ranking will be determined for each metric collected. In a block 16, the numerical rankings for each metric are combined); and 
Wellman – See par 144 - The mobile asset information linking device 38 can monitor the actions implemented by the asset operator and suggest corrections and other actions so the operator successfully master skills related to the mobile asset operation by providing training instructions, which may be supplemented by appropriate links to a corresponding operator and/or training manual that can be displayed on the mobile asset display. See par. 0197 - an operator may want to view performance metrics and other data that is related to the mobile asset or the operator's assigned tasks; see par. 0043, 47 – mobile information linking device 38 facilitates interaction with user “at” the mobile asset/vehicle; device 38 includes display 41, 44 and controls 42 for interacting with a user; See par. 0147 – operator can configure the display); and 
transmit second information to the first processing device, where the transmitted second information is based upon the updated current state of the operator-specific performance profile instance for each of the plurality of vehicle operators for output to the graphical user interface (Wellman –See par 198 - interfaces are utilized to interact with the mobile asset application server 14 to derive back-end types of operations such as to configure mobile asset information linking devices 38 for communication across the wireless network, to generate reports, statistics and other relevant usage information, etc. Accordingly, one or more dashboard views may be provided for customized management of the mobile assets, to summarize data that is of interest to the enterprise operator from a managerial, supervisory or other appropriate level; see par 205 -The mobile asset application server 14 may also facilitate a mobile asset dashboard, which may comprise, for example, a customized interface that allows managers to monitor key performance indicators (KPI), and to realize role-based, content sensitive visibility of important business metrics in real time. See par 219 - For example, if an impact or other relevant event is detected involving a mobile asset 12 at the remote server 30, such as via a message received from a corresponding mobile asset application server 14, an appropriate action may be taken. That appropriate action may comprise, for example, notifying an enterprise manager of the identity of the asset involved in the impact, logging data, triggering workflows, etc).
	Wellman discloses giving feedback to help operators develop skill (See par 147) and information regarding whether operators underperforming or outperforming similar workers (See par 220). McQuade discloses giving ability to driver to determine which metrics are having most impact on driver’s performance ranking (See par 27). Wellman and McQuade do not explicitly disclose the limitations.

	such that display of the transmitted second information on the graphical user interface comprises an attribution of performance metrics that are associated with the evaluated performance measure (de Oliveira – see par 76 - the status indicators 146 each provide a visual cue that summarizes the overall status of the associated category. The "summary" status indicators 146, along with optional annotation(s) 148 can provide an insight into the problem areas or efficient areas of operation of the fleet of industrial vehicles without the need for the user to navigate through multiple pages, links, views, windows or other screen displays to access corresponding detail views; see par 77 – indicator 146 may indicate operation condition indicating detail metrics within operating parameters; see FIG. 5 – 148 – “in use time > 75%”).
Wellman, McQuade, and de Oliveira are directed to solving the same problem of assessing performance of drivers/employees (See Wellman par. 0073; McQuade par 24, Abstract; de Oliveira par 74) and are thus analogous art to the claimed invention.  1) Wellman discloses having a plurality of KPIs (See par. 0205) and that the operator rating is based on “actual monitored measures.” (See par. 0158). McQuade improves upon Wellman by explicitly disclosing weighting different metrics.  One of ordinary skill in the art would be motivated to further include weights (McQuade) when taking multiple measures to determine a rating (Wellman par. 0158) to efficiently place more value/importance on different components of a total score as desired. 2) Wellman discloses upon detecting an impact, polling certain vehicle components to ascertain operating status information (See par 71). Wellman discloses giving feedback to help 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of assessing the performance of operators of vehicles/forklifts in Wellman to further weight metrics differently when ranking a driver’s performance as disclosed in McQuade and further provide annotation for performances as disclosed in de Oliveira, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Concerning claim 2, Wellman discloses:
The system of claim 1, wherein: 
each industrial vehicle in the fleet of industrial vehicles comprises an impact sensor (Wellman – See FIG. 6, par 48  – impact sensor 60; see par 71 -  As another example, if an impact from one of the impact sensors is detected, e.g., if a detected impact exceeds one or more predetermined impact conditions, an event process may be triggered that creates an event report by saving logged data from a time window that may extend a predetermined time before the impact to a predetermined time after the impact.); 
a select one performance measure of each operator-specific performance profile instance comprises impacts that occur to a corresponding industrial vehicle (Wellman – see par 72 - the triggering of an impact may be based upon an impact sensor detection that exceeds a predetermined threshold value. Such values may be stored as parameters on the application server 14 and may be communicated to the vehicle 12. As such, the conditions required to satisfy an impact type of event may be dynamically adjusted and customized by modifying parameters at the application server 14, and wirelessly communicating the modified parameters to the vehicle 12).
Wellman discloses upon detecting an impact, polling certain vehicle components to ascertain operating status information (See par 71). Wellman separately discloses having location tracking information (See par 120). However, Wellman and McQuade do not explicitly disclose indicating a location where the impact occurred.
de Oliveira discloses the limitations:
the vehicle usage information collected automatically by the remote server computer includes impact data and position-related data indicating a location where the impact occurred (de Oliveira 2011/0040440 – See par 86, FIG. 6 - In this regard, three exemplary sub-categories are now illustrated, including Recent High Impacts 152, Impact Totals 154 and Impacts by Location and Equipment Type 156. In this regard, the Impacts view is organized into at least one sub-category (three as illustrated), where each sub-category defines subject matter associated with the management of the fleet of industrial vehicles within the corresponding category of Impacts; see also par 115, FIG. 9 – impacts by location); and 
Wellman discloses shock sensing may be intelligent such that the system learns what is normal and what is not normal for given applications or intended uses, e.g., to modify predetermined impact conditions used to evaluate detected impacts. For example, a forklift truck on a loading dock that drives into and out of trailers to pick up, drop off or otherwise move loads may experience a different level of ordinary and expected shocks relative to a comparable forklift truck that only operates on a level and relatively smooth concrete floor (Wellman par 127). Wellman also discloses in the embodiment with tags interspersed (FIG. 13), that controlled can instruct operator to take evasive maneuver or other action to avoid the area of the geofence (See par 161). Wellman and McQuade do not disclose the following limitations.
de Oliveira discloses the limitations:
the analysis engine is further programmed to: 
determine that collected impacts are occurring as a result of an environmental condition (de Oliveira – see par 104 -FIG. 8 illustrates one exemplary implementation of the Filter bar 157 (which may also be referred to as a Preferences bar) menu option. In this example, the Filter bar 157 is expanded to display a plurality of filter options (or preferences). The user may also be able to select a location, e.g., where multiple locations can be individually monitored. The user may also use the Filter bar 157 to define the rules/preferences associated with the comparison of a benchmark to a corresponding detail metric; see par 100 - operator may inform the server software via the page feature that the SC truck that usually handles the task of unloading semi trailers into the receiving lanes was at the battery charge station and the corresponding semi truck needed to pull out, so the RC was used to grab the last remaining pallet).
Wellman in combination with de Oliveira disclose:
designate the location associated with the environmental condition as a quarantined location (Wellman – See par 161 - FIG. 13, a geofence capability is illustrated. Assume that a forklift truck 12D is traveling down a lane 202. At some previous point in time, a geofence 204 is set up by the mobile asset application server 14 to quarantine an area of the lane 202. The mobile asset application server 14 communicates information concerning the geofence 204 to the corresponding mobile asset information linking device 38 on the forklift truck 12D.); and 
weight impacts that occur in the quarantined location so that impacts in the quarantined location carry a lower weight than impacts not in the quarantined area (Wellman – See par 124 - to respond to the detected impact by classifying the severity of the detected impact and by wirelessly communicating impact information to the server computer if it is determined that the detected impact exceeds at least one predetermined impact condition; see par 158 - As such, the metrics used to evaluate and determine operator skill may be based upon actual event and other data collected by a corresponding mobile asset information linking device 38. For example, if an operator trips the impact sensors 60 a predetermined number of times, or when traveling at certain speeds, the corresponding performance rating may be adjusted.  see par 163 - As another illustrative example, assume that moisture is identified on the floor of a site, or that a spill, debris or undesirable materials are located in a path of travel of mobile assets. This geofence 204 is communicated from the mobile asset application server 14 to one or more of the mobile assets 12. Under this arrangement, as a forklift truck 12D advances towards, or otherwise approaches the area surrounded by the geofence 204, the forklift truck 12D may …. perform a remediation action such as avoiding the area that has been geofenced. See par 164 - For example, an appropriate response to a geofence 204 such as a wet floor may be based upon the speed of the forklift truck 12D, the load carried by the forklift truck 12D, the skill (performance rating) of the operator, etc.)
It would have been obvious to combine Wellman, McQuade, and de Oliveira for the same reasons discussed above with regards to claim 1. In addition, Wellman discloses upon detecting an impact, polling certain vehicle components to ascertain operating status information (See par 71). Wellman separately discloses having location tracking information (See par 120). de Oliveira improves upon Wellman and McQuade by explicitly disclosing associating impacts with locations (See de Oliveira par 86, 115 and then further to associate impacts with conditions, or explanations as to why the impact occurred (See par 100, 104). One of ordinary skill in the art would be motivated to further include impacts associated with locations and environmental conditions to efficiently group the information together in assessing the skills/performance of the employee.

Concerning claim 3, Wellman discloses:
The system of claim 1, wherein: 
each industrial vehicle in the fleet of industrial vehicles comprises an impact sensor (Wellman – See FIG. 6, par 48  – impact sensor 60; see par 71 -  As another example, if an impact from one of the impact sensors is detected, e.g., if a detected impact exceeds one or more predetermined impact conditions, an event process may be triggered that creates an event report by saving logged data from a time window that may extend a predetermined time before the impact to a predetermined time after the impact); a
 select one performance measure of each operator-specific performance profile instance comprises impacts that occur to a corresponding industrial vehicle (Wellman – see par 72 - the triggering of an impact may be based upon an impact sensor detection that exceeds a predetermined threshold value. Such values may be stored as parameters on the application server 14 and may be communicated to the vehicle 12. As such, the conditions required to satisfy an impact type of event may be dynamically adjusted and customized by modifying parameters at the application server 14, and wirelessly communicating the modified parameters to the vehicle 12.);
the vehicle usage information collected automatically by the remote server computer includes impact data (Wellman – see par 71 -  if an impact from one of the impact sensors is detected, e.g., if a detected impact exceeds one or more predetermined impact conditions, an event process may be triggered that creates an event report by saving logged data from a time window that may extend a predetermined time before the impact to a predetermined time after the impact. For example, upon detecting an impact, certain vehicle components may be selected and polled, e.g., across the vehicle network bus to ascertain operating status information. Additionally, certain data may be desired regardless of the type of impact, such as by logging a timestamp, operator identification, etc.).
the graphical user interface of the first processing device is further configured to:
customize, for at least one operator-specific performance profile instance, a rule to define at least one of: 
impacts as a count of impacts within a predetermined window (Wellman – See par 126 - The mobile asset may also be able to distinguish a low threshold impact as noted above, in which case, the tracking of minor incidences may be simply logged/recorded without initiating an alarm. Still further, as noted above, the system may be configured to allow a predefined number of low threshold impacts within a predefined set of parameters. For example, if an operator within a single shift experiences a number of impacts having thresholds that exceed the low impact threshold, and that number of impacts exceeds a predetermined number of low impacts deemed acceptable, suitable responsive actions may be implemented); or
impacts as a count of impacts that occur while the industrial vehicle is moving (Wellman – See par 72 - As yet a further illustrative example, the triggering of an impact may be based upon an impact sensor detection that exceeds a predetermined threshold value. As such, the conditions required to satisfy an impact type of event may be dynamically adjusted and customized by modifying parameters at the application server 14, and wirelessly communicating the modified parameters to the vehicle 12; See par 126 - Still further, as noted above, the system may be configured to allow a predefined number of low threshold impacts within a predefined set of parameters. For example, if an operator within a single shift experiences a number of impacts having thresholds that exceed the low impact threshold, and that number of impacts exceeds a predetermined number of low impacts deemed acceptable, suitable responsive actions may be implemented).

Concerning claim 4, Wellman discloses:
The system of claim 1, wherein: 
each industrial vehicle in the fleet of industrial vehicles comprises an impact sensor (Wellman – See FIG. 6, par 48  – impact sensor 60; see par 71 -  As another example, if an impact from one of the impact sensors is detected, e.g., if a detected impact exceeds one or more predetermined impact conditions, an event process may be triggered that creates an event report by saving logged data from a time window that may extend a predetermined time before the impact to a predetermined time after the impact); 
Wellman – see par 72 - the triggering of an impact may be based upon an impact sensor detection that exceeds a predetermined threshold value. Such values may be stored as parameters on the application server 14 and may be communicated to the vehicle 12. As such, the conditions required to satisfy an impact type of event may be dynamically adjusted and customized by modifying parameters at the application server 14, and wirelessly communicating the modified parameters to the vehicle 12); 
the vehicle usage information collected automatically by the remote server computer includes impact data (Wellman – see par 71 -  if an impact from one of the impact sensors is detected, e.g., if a detected impact exceeds one or more predetermined impact conditions, an event process may be triggered that creates an event report by saving logged data from a time window that may extend a predetermined time before the impact to a predetermined time after the impact. For example, upon detecting an impact, certain vehicle components may be selected and polled, e.g., across the vehicle network bus to ascertain operating status information. Additionally, certain data may be desired regardless of the type of impact, such as by logging a timestamp, operator identification, etc); and 
the graphical user interface of the first processing device is further configured to:
customize, for at least one operator-specific performance profile instance, a rule to define impacts as a count of impacts that occur after a pre-defined threshold number of impacts (Wellman – See par 126 - The mobile asset may also be able to distinguish a low threshold impact as noted above, in which case, the tracking of minor incidences may be simply logged/recorded without initiating an alarm. Still further, as noted above, the system may be configured to allow a predefined number of low threshold impacts within a predefined set of parameters. For example, if an operator within a single shift experiences a number of impacts having thresholds that exceed the low impact threshold, and that number of impacts exceeds a predetermined number of low impacts deemed acceptable, suitable responsive actions may be implemented; see par 158 – operator rating - for example, if an operator trips the impact sensors 60 a predetermined number of times, or when traveling at certain speeds, the corresponding performance rating may be adjusted).

Claims 5-8 and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wellman (US 2008/0154712) in view of McQuade (US 2007/0239322) and de Oliveira (US 2011/0040440), as applied to claims 1-4 above, and further in view of Storzum (US 2009/0063238).  
Concerning claim 5, Wellman discloses that there is a “group” of operators (See par. 0211) and that it compares operators against similar workers (See par. 0220) but it never explicitly states whether the ratings are for a team or group. While highly suggested, Wellman and McQuade do not explicitly disclose the limitations.
McQuade discloses the limitations:
The system of claim 1 wherein: 

assign a group of operator-specific performance profile instances to a team (Storzum – see par 25 – work package 110 with work order that triggers performance of tasks; See par 26 – work package 110 can include resources to perform work assignment 140; resources may be forklifts; See par 17-18 – comparison of planned and actual time durations for different workers or different groups, to allow conclusions about group performance; see par 44 – executed workloads for a group (multiple performers)).
Wellman in combination with Storzum discloses:
assign the team to a team-specific performance profile instance (Storzum – See par 17-18 – comparison of planned and actual time durations for different workers or different groups; see par 44 – executed workloads for a group (multiple performers); wherein the analysis engine of the remote server computer is further programmed to: 
evaluate a current state of the team-specific performance profile instance based upon a current state of each operator-specific performance profile instance assigned to the team (Wellman - See par. 0158 – operator rating based upon monitored measures of operator capabilities, based upon actual event and other data collected; 
Storzum – See par 17-18 – comparison of planned and actual time durations for different workers or different groups; see par 44 – executed workloads for a group (multiple performers); 
Wellman discloses the limitation – par. 0065 – information from linking device 38 on mobile asset 12 (forklift); par. 0086 - mobile assets may be allocated to specific areas, locations, tasks or other criteria and users may be authorized to those mobile assets only if the user is also associated with the same criteria. See par. 0087 - determine location of mobile asset to evaluate the criteria as the application dictates; See par. 0179 - if a WMS system informs an asset operator where to pick up and place a load of items, the information linking device 38 and corresponding input devices such as a tag reader etc., can be used to record and/or verify the locations of where the operator picked up and placed the load; See par. 0183 - By knowing the location of persons and the location of mobile assets, a site operator may be able to associate labor costs to site areas and products within the facility. This enables the asset manufacturer to provide services such as optimization counseling; 
Storzum – See par 17-18 – comparison of planned and actual time durations for different workers or different groups; see par 44 – executed workloads for a group (multiple performers); and 
output a graphical representation of the team score to the graphical user interface (Storzum – See par 17-18 – comparison of planned and actual time durations for different workers or different groups; see par 44 – executed workloads for a department, group (multiple performers).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of assessing the performance of operators of vehicles/forklifts and displaying the time it takes operators to perform tasks in Wellman to further utilize a completion indicator and track planned times as well as actual completion times and assessing groups of people/drivers as disclosed in Storzum, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

	Concerning claim 6, Wellman and Storzum disclose:

customize a threshold target for at least one performance measure of each operator-specific performance profile instance of the team to normalize the team score (Storzum – See par 17 – data for a worker or a group; having a single format; See par 28 - Planned duration 129 can be based on ELS standards. In one embodiment, planned duration 129 is an adjusted planned duration, which adjusts a standard expected duration to account for specifics related to a task. That is, assume that a task nominally takes 30 minutes to complete, but is expected to take 35 minutes because of the particular forklift (resource) selected, a particular station location or travel path selected, or a particular disability of the assigned worker. Thus, fair comparison may be to the adjusted value rather than a nominal value. See par 44 - The executed workloads from which data is aggregated may be stored in storage system 236, and/or in one or more backend systems 234. Note that the ability to aggregate performance data is possible because the data is stored with common formatting or common layout, in the same type of documents (an executed workload));
compute a team score by aggregating results across each operator-specific performance profile instance associated with the team (Storzum – See par 17-18 – comparison of planned and actual time durations for different workers or different groups; see par 44 –Executed workloads corresponding to the evaluation period can be selectively aggregated. Workloads can be for department or group (particular performers); and 
Storzum – see par 44 - Selective aggregation may involve selecting all executed workloads for a particular performer, for a particular department, for a particular group (multiple performers), etc. Performance data can also be aggregated based on work type (e.g., all work tasks for all performers over the evaluation period, all indirect labor tasks over the evaluation period, etc.)).
It would have been obvious to combine Wellman, McQuade, and Storzum for the same reasons discussed above with regards to claim 5. In addition, Wellman discloses comparing data to other similar workers (See par. 0220). McQaude discloses normalizing performance rankings for different drivers to be more equitably compared (see par 25). Storzum improves upon Wellman and McQuade by explicitly disclosing adjusting numbers to gain a fair comparison (See par 28) and having a common formatting for aggregating data (See par 44).  One of ordinary skill in the art would be motivated to further include having a common format or adjusted numbers for fair comparison of performance information to efficiently allow a more meaningful comparison between workers/KPIs (See Wellman par. 0220 comparing workers) and allow for group/team performance based on the normalization of McQuade.

Concerning claim 7, Wellman discloses:
The system of claim 1, wherein: 
each industrial vehicle in the fleet of industrial vehicles further comprises: 
Wellman - See par. 0043 – mobile information linking device 38 facilitates interaction with user “at” the mobile asset/vehicle; device 38 includes display 41 and controls 42 for interacting with a user; See par. 0147 – operator can configure the display); 
an information linking device, the information linking device having a processor in data communication with the display, the processor further in wireless data communication across a network to the remote server computer, the processor programmed (Wellman – see par 47 - The mobile asset information linking device 38 further comprises a transceiver 46, a monitoring input/output module 48, a wireless communications interface controller 50 and vehicle power enabling/conditioning circuitry 52; see par 56 - Where the information linking device 38 is connected to the mobile asset network system 68, communication is open and may be performed between components of or otherwise connected to the information linking device 38 and other mobile asset system components and modules. For example, the mobile asset may include a component or module such as a display and corresponding display controller 70. The display may be a conventionally implemented device that provides vehicle operating status, maintenance messages, etc.) to: 
collect an operator login to identify the industrial vehicle operator (Wellman - See par 120 – interface controller collects and logs “login usage”; See par 145 – Customized Work Environment – materials handling vehicle and its operator; See par 149 – performance characteristics and other mobile asset-related parameters can be automatically configured upon a single login); 
output to the display in a first view, an instruction to the operator to perform a task, where the instruction is wirelessly received from the remote server computer (Wellman - See par 147 -  an operator may be able to configure the display to show or hide certain layers of details. New operators or trainees may also have training profiles where the system may periodically display the time it takes the operators to perform certain tasks, instructions, reminders, etc. See par 138 - In this regard, the mobile asset 12 can monitor and log the manner in which an operator uses its controls and features, and when appropriate, suggest new and/or appropriate ways to perform certain tasks; See par 178 - the wireless system may serve as a conduit between the WMS application and the operator so as to facilitate directed picking (an example of a task), providing routes to drivers, such as where a SKU is not at an anticipated location or perform functions such as directing the operator in other WMS related regards); 
collect automatically, industrial vehicle generated information as the industrial vehicle is operated over time to complete the task, the industrial vehicle generated information corresponding to the vehicle usage information collected automatically by the remote server computer (Wellman – see par 120 - see par 120 - As an illustrative example, the interface controller 50 of the mobile asset information linking device 38 may collect and log mobile asset-related data, such as power meter values, login usage, travel/speed parameters, …, load sensing,…and/or other key asset component temperature measurements, etc; See par 179 - If a WMS system informs an asset operator where to pick up and place a load of items, the information linking device 38 and corresponding input devices such as a tag reader etc., can be used to record and/or verify the locations of where the operator picked up and placed the load. Appropriate data can be sent to the WMS system, e.g., via the mobile asset application server 14 to ensure that tasks are being performed in accordance with the WMS directives. Further, the information linking device 38 may be able to understand the WMS instructions to the asset operator);  
communicate automatically, the collected operator login and the collected industrial vehicle generated information to the remote server computer (Wellman – See par 224 - In a simple example, each user may have metadata stored on the mobile asset application server 14 that is associated with their login. Each time the operator logs onto the asset, the mobile asset application server 14 gains information that can be analyzed to determine usage of the mobile asset from an ergonomics perspective. The operator metadata may be correlated, mined and otherwise analyzed against collected data such as how many times each operator is pushing certain switches, initiating certain control sequences and performing other operation tasks).
output to the display, a second view that consolidates into a single screen… (Wellman – see par 56 – display controller 70. The display may be a conventionally implemented device that provides vehicle operating status, maintenance messages, etc. Communication of the information linking device 38 with the display and display controller 70, e.g., via the network system 68 allows consolidation of displays and directs the vehicle operator to a single reference point for interaction with the vehicle and wireless capabilities).
Wellman discloses that checklist related tasks can be initiated (See par. 0108) and displaying the time it takes the operators to perform certain tasks (See par. 0147). 
As stated by PTAB in the 14/147180 Appeal Decision, page 12, “Wellman teaches a customized display that provides feedback based on an operator's profile so that the operator can actively monitor their assigned tasks. Wellman par 147, 197. 
Wellman and McQuade not explicitly disclose the limitations of having a progress meter.
	Storzum discloses the progress meter:
“a real-time status of a progress meter that identifies a current state of progress of the operator relative to the task.” (Storzum - See par. 0040 – completion indicator 244 to indicate completion of a work task; See par. 0047 – recording start and stop times of the work; See par. 0054 – planned duration of 10 minutes, but actual duration of 12 minutes; See par. 0061 - The completion indication may simply be a time value representing the amount of time spent to complete the task, or start and stop times.  Comparison of the actual time to the planned time can indicate a performance of a performer).


Concerning claim 8, Wellman discloses:
The system of claim 7, wherein: the collected industrial vehicle generated information comprises: 
at least one of vehicle speed and direction of travel (Wellman – see par 68 - if one of the monitored parameters is speed, the system may log a sample of the truck speed at predetermined intervals. Over a prescribed period of time, if no events of interest are detected, then the system may only save the top speed, a computed average speed and/or some other measure; see par 70 - Thus for example, if the vehicle speed, load, or other measurable parameter exceeds a threshold or other defined condition, then specific data may be gathered, collected, assembled, etc. into an event report and such data may be communicated to the application server 14); and 
at least one of load weight, and load height (Wellman – see par 65 - As will be described in greater detail herein, this approach can be used to create a history of operational parameter values that may vary over time, such as weight and other measurable parameters; see par 120 - As an illustrative example, the interface controller 50 of the mobile asset information linking device 38 may collect and log mobile asset-related data, such as power meter values, login usage, travel/speed parameters, …, load sensing,…and/or other key asset component temperature measurements, etc; see par 191 - The weights can be transmitted to the mobile asset application server 14, which can compare each received weight measurement against an expected or anticipated range of weight for the pallet).

Concerning claim 11, Wellman discloses:
The system of claim 7, wherein the second view also consolidates into the single view: 
a first widget that tracks and displays the actions of at least one of the load handling feature or a traction control of the industrial vehicle (Wellman – see par 91 - For example, the system can monitor traction, hydraulics and other mobile asset parameters and determine periods of inactivity. See par 139 - The mobile asset 12 can also detect when an operator is attempting to perform an illegal or an impermissible operation, such as attempting to use two conflicting features simultaneously, attempting to operate a load handling feature when the seat is in an inappropriate position, etc. Under this arrangement, the error can be pointed out, and possible solutions or alternatives may be provided, for example, via the display 41, 50, or otherwise. See par 200 -  As an example, a preventative maintenance countdown timer may be initiated on the mobile asset application server 14 for various features of each mobile asset 12, such as steering, lifting, traction, etc. This information can be tied back to the mobile asset 12, via a wireless communication to the corresponding mobile asset information linking device 38; see par 57 – hydraulics control the lift of the vehicle, par 48 – hydraulics usages meter is monitored by monitoring module 48).

Concerning claim 12, Wellman discloses:
The system of claim 7, wherein: 
the industrial vehicle generated information further comprises additional information, the additional information including at least one of temperature, battery state of charge, proprietary service code, and detected impacts (Wellman – See par 65 - As will be described in greater detail herein, this approach can be used to create a history of operational parameter values that may vary over time, such as speed, temperature, battery state of charge, proprietary service codes, height, weight and other measurable parameters.); and 
the processor controls the display to output in the second view, a graphical representation of the additional information (Wellman – see par 120 - As an illustrative example, the interface controller 50 of the mobile asset information linking device 38 may collect and log mobile asset-related data, such as power meter values, login usage, travel/speed parameters, hydraulics usage, oil quality measurements, load sensing, air temperature measurements, oil temperature and/or other key asset component temperature measurements, etc.).

	Concerning claim 13, Wellman discloses:
The system of claim 7, wherein: the industrial vehicle generated information is accessed by the information linking device from across the vehicle bus by reading at least one of event codes, states of switches, temperature readings, encoder data or controller data (Wellman – see par 51 - a mobile asset 12 comprises a materials handling vehicle, such as a forklift truck, the components of the mobile asset information linking device 38 may be coupled to and/or communicate with other mobile asset system components via a suitable mobile asset network system 68, e.g., a vehicle network bus; See par 48 - The monitoring input/output module 48 may be utilized to receive sensor and control inputs and/or to control outputs. As just a few exemplary illustrations, the monitoring input/output module 48 may interface with switches 56, encoders and other similar input devices 58, impact sensor(s) 60, meter input(s) 62 and/or output signals 64 to integrate such information into the wireless communications system. The monitoring input/output module 48 allows data logging capabilities which can be used, for example, to monitor travel usage meters, hydraulic usage meters,…, operator usage meters, miscellaneous sensor inputs and other types of asset related data. see par 56 - Where the information linking device 38 is connected to the mobile asset network system 68, communication is open and may be performed between components. For example, the mobile asset may include a component or module such as a display and corresponding display controller 70. The display may be a conventionally implemented device that provides vehicle operating status).

	Concerning claim 14, Wellman discloses:
The system of claim 7, wherein: the industrial vehicle generated information further comprises additional information, the additional information including information that identifies the operator as sitting down upon detecting that a seat switch is depressed (Wellman – see par 91 - For example, the system can monitor traction, hydraulics and other mobile asset parameters and determine periods of inactivity. Additionally, sensors may be provided on the seat and/or other appropriate locations on the mobile asset that may be used to determine whether or not the operator is still on the mobile asset).

	Concerning claim 15, Wellman discloses:
The system of claim 7, wherein: 
the industrial vehicle generated information further comprises additional information, the additional information including vehicle operator data comprising at least one of how and when traction controls are engaged, or how and when hydraulics are engaged (Wellman – See par 48 –The monitoring input/output module 48 allows data logging capabilities which can be used, for example, to monitor travel usage meters, hydraulic usage meters, steering usage meters, operator usage meters, miscellaneous sensor inputs and other types of asset related data. See par 91 - For example, the system can monitor traction, hydraulics and other mobile asset parameters and determine periods of inactivity; See par 200 - As an example, a preventative maintenance countdown timer may be initiated on the mobile asset application server 14 for various features of each mobile asset 12, such as steering, lifting, traction, etc.); and 
the processor controls the display to output in the second view, a graphical representation of the additional information (Wellman – See par 120 - As an illustrative example, the interface controller 50 of the mobile asset information linking device 38 may collect and log mobile asset-related data, such as power meter values, login usage, travel/speed parameters, hydraulics usage, oil quality measurements, load sensing, air temperature measurements, oil temperature and/or other key asset component temperature measurements, etc.; See par 48 – monitoring module 48 has hydraulic usage meter).

	Concerning claim 16, Wellman discloses:
The system of claim 7, wherein: 
the information linking device on an associated industrial vehicle in the fleet of industrial vehicles automatically tracks when an operator is logged onto the industrial vehicle (Wellman – see par 62 - Based upon identification information provided from the materials handling vehicle to the applications server 14, e.g., identification of the particular materials handling vehicle or logged on operator, customization parameters may be received by the materials handling vehicle from the applications server 14 via the transceiver of its corresponding information linking device 38; see par. 0085 - When a logon is received, the interface controller 50 verifies whether the presented logon information identifies an operator that is authorized to operate the forklift truck at 122), when the operator is on or off the platform of the industrial vehicle (see par 91 - For example, the system can monitor traction, hydraulics and other mobile asset parameters and determine periods of inactivity. Additionally, sensors may be provided on the seat and/or other appropriate locations on the mobile asset that may be used to determine whether or not the operator is still on the mobile asset), when the industrial vehicle is moving (Wellman see par 162 - ] For example, the forklift truck 12D may include a position determining device or other capability 206 so as to be able to determine the mobile asset position relative to the geofence 204. The position information may be communicated to the mobile asset application server 14, depending upon the particular implementation, such as to implement forklift tracking, to trigger the communication of geofence information and/or for other suitable applications.), and the industrial vehicle status while the vehicle is in motion (Wellman – See par 179 -  Further, the information linking device 38 may be able to understand the WMS instructions to the asset operator. Accordingly, the information linking device 38 may be able to provide feedback to the asset operator to indicate that the proper loads are being handled and that load movements and other activities are being performed correctly).

Concerning claim 17, Wellman discloses:
The system of claim 7, wherein: the processor of the information linking device on an associated industrial vehicle in the fleet of industrial vehicles is operatively programmed to track how many controlled motions an industrial vehicle operator performed to complete the task (Wellman see par 121 - Further, collected data may be analyzed to reveal operation-related information. For example, by analyzing the number of pallets moved, total lift operations performed, distance traveled by each mobile asset 12, etc., changes may be implemented in workflow to maximize operational efficiencies; see par 207 - In general, exemplary information that may be useful to a supervisor may comprise, for example, who's logged onto the mobile assets 12, how long are these operators actually using the mobile assets 12, how much work is being performed as a function of time of usage of the mobile assets 12).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wellman (US 2008/0154712) in view of Storzum (US 2009/0063238), and further in view of de Oliveira (US 2011/0040440).  
Concerning claim 18, Wellman discloses:
A system for tracking performance of a fleet of industrial vehicles (Wellman – See par 29 – exemplary computing environment includes mobile asset 12 can be, e.g. a material handling vehicle in communication in computing environment 10; see par 154 -  A performance rating may be received from the applications server 14 for the operator logged onto the corresponding materials handling vehicle. See par. 0178 -The wireless communication capabilities of the various aspects of the present invention may further allow fleet management to tie into task related activities, such as by integrating into Warehouse Management Software (WMS), the system comprising: 
a server computer comprising an analysis engine that is configured to compute and update at least one performance metric of an operator of an industrial vehicle (Wellman – See par 34-35, FIG. 3-4 remote server 30; See par 35 - Referring to FIG. 4, the remote server 30 may interact with multiple computing enterprises 26, where each computing enterprise 26 may have one or more sites; see par 205 - The mobile asset application server 14 may be preconfigured to provide reports for management and analysis in areas such as equipment usage; The server 14 may also facilitate a mobile asset dashboard, which may comprise a customized interface that allows managers to monitor key performance indicators (KPI), and to realize role-based, content sensitive visibility of important business metrics in real time), that is selected from the fleet of industrial vehicles (Wellman –See par. 0197 - an operator may want to view performance metrics and other data that is related to the mobile asset or the operator's assigned tasks; See par 198 - interfaces are utilized to interact with the mobile asset application server 14 to derive back-end types of operations such as to configure mobile asset information linking devices 38 for communication across the wireless network, to generate reports, statistics and other relevant usage information, etc. Accordingly, one or more dashboard views may be provided for customized management of the mobile assets, to summarize data that is of interest to the enterprise operator from a managerial) the computer server being in data communication with a graphical user interface display (Wellman – See par 39 - For example, a third (inter-enterprise) class of interface may be implemented by a software client that is executed on a remote location processing device, such as a personal computer, laptop, etc., logged into the remote server 30, which may be operated by a trusted third party, such as an equipment manufacturer. The inter-enterprise interface may also/alternatively enable interaction between the remote server 30 and one or more of the mobile assets 12 or the mobile asset application servers 14 across one or more corresponding computing environments 10/enterprises 26.); 
Wellman - See par. 0043 – mobile information linking device 38 facilitates interaction with user “at” the mobile asset/vehicle; device 38 includes display 41 and controls 42 for interacting with a user; See par. 0147 – operator can configure the display); 
an information linking device (Wellman – see par 47 - The mobile asset information linking device 38 further comprises a transceiver 46, a monitoring input/output module 48, a wireless communications interface controller 50 and vehicle power enabling/conditioning circuitry 52; see par 56 - Where the information linking device 38 is connected to the mobile asset network system 68, communication is open and may be performed between other mobile asset system components and modules. For example, the mobile asset may include a component or module such as a display and corresponding display controller 70. The display may be a conventionally implemented device that provides vehicle operating status), having a processor in data communication with the display, the processor further communicates wirelessly across a network to the remote server computer (Wellman – See par 34-35, FIG. 3-4 remote server 30; See par 35 - Referring to FIG. 4, the remote server 30 may interact with multiple computing enterprises 26, where each computing enterprise 26 may have one or more sites), the processor programmed to: 
collect an operator login to identify the industrial vehicle operator (Wellman - See par 120 – interface controller collects and logs “login usage”; See par 145 – Customized Work Environment – materials handling vehicle and its operator; See par 149 – performance characteristics and other mobile asset-related parameters can be automatically configured upon a single login);
output to the display in a first view, a task to be performed by the industrial vehicle, where the task is wirelessly received from the remote server computer (Wellman –See par 147 -  an operator may be able to configure the display to show or hide certain layers of details. New operators or trainees may also have training profiles where the system may periodically display the time it takes the operators to perform certain tasks, instructions, reminders, etc.; See par 138 - In this regard, the mobile asset 12 can monitor and log the manner in which an operator uses its controls and features, and when appropriate, suggest new and/or appropriate ways to perform certain tasks; See par 178 - the wireless system may serve as a conduit between the WMS application and the operator so as to facilitate directed picking (an example of a task), providing routes to drivers, such as where a SKU is not at an anticipated location or perform functions such as directing the operator in other WMS related regards; 
collect automatically, industrial vehicle generated information as the industrial vehicle is operated over time to complete the task (Wellman – see par 120 - see par 120 - As an illustrative example, the interface controller 50 of the mobile asset information linking device 38 may collect and log mobile asset-related data, such as power meter values, login usage, travel/speed parameters, …, load sensing,…and/or other key asset component temperature measurements, etc; See par 179 - If a WMS system informs an asset operator where to pick up and place a load of items, the information linking device 38 and corresponding input devices such as a tag reader etc., can be used to record and/or verify the locations of where the operator picked up and placed the load. Appropriate data can be sent to the WMS system, e.g., via the mobile asset application server 14 to ensure that tasks are being performed in accordance with the WMS directives. Further, the information linking device 38 may be able to understand the WMS instructions to the asset operator), 
communicate automatically, the collected operator login and the collected industrial vehicle generated information to the server computer (Wellman – See par 224 - In a simple example, each user may have metadata stored on the mobile asset application server 14 that is associated with their login. Each time the operator logs onto the asset, the mobile asset application server 14 gains information that can be analyzed to determine usage of the mobile asset from an ergonomics perspective. The operator metadata may be correlated, mined and otherwise analyzed against collected data such as how many times each operator is pushing certain switches, initiating certain control sequences and performing other mobile asset operation tasks); and 
output to the display, a second view that consolidates into a single screen… (Wellman – see par 56 – display controller 70. The display may be a conventionally implemented device that provides vehicle operating status, maintenance messages, etc. Communication of the information linking device 38 with the display and display controller 70, e.g., via the network system 68 allows consolidation of displays and directs the vehicle operator to a single reference point for interaction with the vehicle and wireless capabilities).
Wellman discloses that checklist related tasks can be initiated (See par. 0108) and displaying the time it takes the operators to perform certain tasks (See par. 0147). 
As stated by PTAB in the 14/147180 Appeal Decision, page 12, “Wellman teaches a customized display that provides feedback based on an operator's profile so that the operator can actively monitor their assigned tasks. Wellman par 147, 197. 
Wellman does not explicitly disclose the limitations of having a progress meter.
	Storzum discloses the progress meter:
“a real-time status of a progress meter that identifies a current state of progress of the industrial vehicle relative to the task.” (Storzum - See par. 0040 – completion indicator 244 to indicate completion of a work task; See par. 0047 – recording start and stop times of the work; See par. 0054 – planned duration of 10 minutes, but actual duration of 12 minutes; See par. 0061 - The completion indication may simply be a time value representing the amount of time spent to complete the task, or start and stop times.  Comparison of the actual time to the planned time can indicate a performance of a performer).
Wellman discloses giving feedback to help operators develop skill (See par 147) and information regarding whether operators underperforming or outperforming similar workers (See par 220). Storzum discloses looking at actual and planned time of 
	de Oliveira discloses:
	such that display of the transmitted second information on the graphical user interface comprises an attribution of performance metrics that are associated with the evaluated performance measure (de Oliveira – see par 76 - the status indicators 146 each provide a visual cue that summarizes the overall status of the associated category. The "summary" status indicators 146, along with optional annotation(s) 148 can provide an insight into the problem areas or efficient areas of operation of the fleet of industrial vehicles without the need for the user to navigate through multiple pages, links, views, windows or other screen displays to access corresponding detail views; see par 77 – indicator 146 may indicate operation condition indicating detail metrics within operating parameters; see FIG. 5 – 148 – “in use time > 75%”).
It would have been obvious to combine Wellman and Storzum for the same reasons discussed above with regards to claim 5; and obvious to combine Wellman and de Oliveira as discussed above with regards to claim 1.

Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 103, Applicant argues that McQuade’s score is based upon previous/past driving performance and does not compare task percent completed (e.g. 
With regards to claim 18, Applicant argues that Storzum does not take into account or comparison of tasks completed vs those to be completed. Remarks, pages 24-25. In response, Examiner respectfully disagrees. The claim recites “a real-time status of a progress meter that identifies a current state of progress of the operator relative to the task.” Storzum paragraph 40 includes a completion indicator 244. Many other portions throughout Storzum disclose the completion of tasks including the other cited paragraph 54, 61. The claims are much broader than how Applicant is arguing the claim. There is no requirement for percentage nor is there any requirement of a “comparison” of tasks completed relative to incomplete. Moreover, primary reference Wellman discloses outputting tasks to be completed by the operator (See par 147, 138, 178). New prior art de Oliveira is applied for the new limitations regarding “output an attribution.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619